                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                CRIMINAL NO. 7:17-CR-132-1FL
                                  CIVIL NO. 7:19-CV-100-FL

ANGEL CASTRO,             )
         Petitioner,      )
                          )
          v.              )                                   ORDER
                          )
UNITED STATES OF AMERICA, )
          Respondent.     )


       The motion petitioner filed to vacate, set aside, or correct the sentence pursuant to 28 U.S.C.
§ 2255, received on May 21, 2019, does not substantially follow the form appended to the Rules
Governing § 2255 Proceedings and is therefore not in compliance with Rule 2(c)of the Rules
Governing § 2255 Proceedings and Local Civil Rule 81.2 of this court. The Clerk is DIRECTED
to send a copy of the appropriate form to petitioner. Petitioner must complete the form in its
entirety, sign it under penalty of perjury (or a person authorized by petitioner, such as an attorney,
may sign it) and file the original and two copies with the Clerk of this court.
       Petitioner is DIRECTED to return the form, in accordance with these instructions,
within fourteen (14) days from the filing of this order. Failure to do so may result in the
dismissal of this action or the striking of the motion.
       Send the original of the corrected § 2255 form to:
                       Clerk of Court
                       United States District Court, E.D.N.C.
                       ATTN: Prisoner Litigation Division
                       P.O. Box 25670
                       Raleigh, NC 27611

       A copy of the completed § 2255 motion will be forwarded to the United States Attorney.
       SO ORDERED, this 21st day of May, 2019.




                                                  Louise W. Flanagan
                                                  United States District Judge
